DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are presented for examination.

Allowable Subject Matter
Claims 1 and 3-21 (as presented on November 2, 2020)1 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The original reasons for allowance were recited in a previous Office Action and are reproduced below:
Claim 1 requires a system to “determine, for each of the target release dates, the prediction of occupancy for each of the available viewing screens; and select one of the target release dates having a highest prediction of occupancy, and the content delivery scheduler is to schedule the delivery to the destinations on or prior to the selected target release date.” The combination of USPGPUB 2018/0124444 to van Zwol et al., USPGPUB 2004/0181819 to Theiste et al., and USPGPUB 2015/0051949 to Pickton fail to teach this idea or make this idea obvious in the context of all the preceding claim elements.
In claims 9 and 16, Applicant claims a system to “generate a dashboard comprised of a graphical user interface, wherein the dashboard displays information associated with the at least one micro period and the selected subset of available viewing screens having the highest predicted occupancy, and transmits the dashboard over a network to an end user device to display the dashboard on the end user device.”  The other elements of claim 9 are similar to claim 1.  USPGPUB 2015/0051949 to Pickton figures 2 and 19 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gevaria et al., “Movie Attendance Prediction,” in 130.3 Int’l J. Computer Applications 14-17 (2015) (giving a literature overview of the art of prediction of movie attendance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1 In response to the December 2, 2020 Ex parte Quayle action, Applicant submitted a set of claims purporting to be a “clean copy” of the claims but actually identical to the claims as originally presented on March 14, 2017.  Note that MPEP § 714.14 indicates that amendments touching the merits of an application after the closure of prosecution on the merits are treated as after final amendments – i.e., not entered in the absence of an explanation of why they are necessary and were not earlier presented.  The submission of the February 2, 2021 claim set, however, appears to have been a mistake on Applicant’s part rather than an attempt to amend the claims after all claims have been deemed allowable.  Therefore, Examiner notes for the record that the claim set being allowed is the set presented on November 2, 2020, and the February 2, 2021 claims will not be entered or considered.